 1   GOULD & ASSOCIATES
     MICHAEL A. GOULD. (SBN 151851)
 2   AARIN A. ZEIF (SBN 2247088)
     17822 East 17th Street, Suite 106
 3   Tustin, CA 92780
     Telephone:    (714) 669.2850
 4   Facsimile:    (714) 544.0800
     Email: michael@wageandhourlaw.com
 5           aarin@wageandhourlaw.com
 6   Attorneys for Plaintiff
     SOLOMON GREEN
 7

 8   JACKSON LEWIS P.C.
     NATHAN W. AUSTIN (SBN 219672)
 9   JAMES C. ANDERSON (SBN 296579)
     400 Capitol Mall, Suite 1600
10   Sacramento, California 95814
     Telephone:   (916) 341-0404
11   Facsimile:   (916) 341-0141
     Email:       nathan.austin@jacksonlewis.com
12                james.anderson@jacksonlewis.com

13   Attorneys for Defendant
     DARLING INGREDIENTS INC.
14

15                                      UNITED STATES DISTRICT COURT
16                                      EASTERN DISTRICT OF CALIFORNIA
17   SOLOMON GREEN,                                             CASE NO. 1:18-CV-01423-DAD-SKO
18                         Plaintiff,
                                                                JOINT STIPULATION AND REQUEST
19             v.                                               FOR CONTINUANCE OF CERTAIN
                                                                PRETRIAL DEADLINES; ORDER
20   DARLING INGREDIENTS INC., and DOES 1
     through 25,
21                                                              (Doc. 17)
                           Defendants.
22
                                                                Complaint filed:              09.11.18
23                                                              Trial Date:                   03.03.20
24             Plaintiff SOLOMON GREEN (“Plaintiff”) and Defendant DARLING INGREDIENTS,

25   INC. (“Defendant”), (collectively referred to as “the Parties”), through counsel, hereby enter into

26   the following Stipulation and request the Court to extend certain pretrial discovery deadlines,

27   pursuant to the applicable Local Rules:

28        1.        This is an action for alleged wrongful termination and retaliation in violation of Labor
                                                           1
     Joint Stipulation and Request for Continuance of Certain               Solomon Green v. Darling Ingredients Inc.
     Pretrial Deadlines; Order                                                   Case No. 1:18-CV-01423-DAD-SKO
 1   Code § 1102.5. The Parties have engaged in written discovery.
 2         2.     Mediation was previously scheduled before Daniel Quinn.                      However, due to an
 3   unexpected conflict, Defendant’s client had to cancel mediation. The Parties have agreed to
 4   mediation before Judge Raul A. Ramirez on September 23, 2019.
 5         3.     In order to allow time to mediate the case, the Parties request that the discovery including
 6   discovery motion cut off dates and the expert disclosure cut off dates should be continued to a date
 7   in the future. The Parties hereby stipulate to the following new discovery dates and expert
 8   discovery and request the Court modify the scheduling order accordingly:
 9     CATEGORY                              ORIGINAL DEADLINE                      PROPOSED DEADLINE
10     Discovery Cut Off                     July 2, 2019                           November 5, 2019
11     Expert Disclosure                     July 8, 2019                           November 11, 2019
12     Rebuttal Experts                      July 19, 2019                          November 22, 2019
13
       Expert Discovery Cutoff               August 19, 2019                        December 23, 2019
14
       Non-Dispositive Motions               October 2, 2019                        February 5, 2020
15

16     Dispositive Motions                   October 16, 2019                       February 19, 2020

17     Pre-Trial Conference                  January 6, 2020                        May 11, 2020
18
       Trial                                 March 3, 2020                          July 7, 2020
19

20         4.     There have been no prior requests for extensions of time to change the case scheduling

21   order (Docket number 12) and to extend time for completion of the alternative dispute resolution.

22              IT IS SO STIPULATED.

23                                                         Respectfully submitted,

24   Dated: July 18, 2019                                  GOULD & ASSOCIATES P.C.

25                                                         By: /s/ Aarin Z. Zeif (as authorized on 07.18.19)
                                                              MICHAEL A. GOULD
26                                                            AARIN A. ZEIF
                                                           Attorneys for Plaintiff
27                                                         SOLOMON GREEN
28   ///
                                                                2
     Joint Stipulation and Request for Continuance of Certain                   Solomon Green v. Darling Ingredients Inc.
     Pretrial Deadlines; Order                                                       Case No. 1:18-CV-01423-DAD-SKO
 1   ///
 2   Dated: July 18, 2019                                  JACKSON LEWIS P.C.
 3                                                         By: /s/Nathan W. Austin
                                                              NATHAN W. AUSTIN
 4                                                            JAMES C. ANDERSON
 5                                                         Attorneys for Defendant
                                                           DARLING INGREDIENTS INC.
 6

 7

 8                                                         ORDER
 9
               Based on the parties’ above-stipulation (Doc. 17), and with good cause shown, the Court
10
     hereby ORDERS that case schedule (Doc. 12) is modified as follows:
11

12
         Event                           Prior Date                                  Continued Date
13       Non-Expert Discovery Completion July 2, 2019                                November 5, 2019
14       Expert Disclosures Deadline               July 8, 2019                      November 11, 2019
15       Rebuttal    Expert  Disclosures July 19, 2019                               November 22, 2019
         Deadline
16
         Expert Discovery Completion     August 19, 2019                             December 23, 2019
17
         Non-Dispositive Motion Filing             August 30, 2019                   January 8, 2020
18       Non-Dispositive Motion Hearing            October 2, 2019                   February 5, 2020
19       Dispositive Motion Filing                 August 30, 2019                   January 8, 2020
20       Dispositive Motion Hearing                October 16, 2019                  February 19, 2020
21       Settlement Conference                     August 15, 2019, at 10:00 Vacated;    Telephonic
                                                   a.m. before Magistrate conference to discuss re-
22                                                 Judge Sheila K. Oberto    setting     Settlement
23                                                                           Conference   set   for
                                                                             December 11, 2019, at
24                                                                           4:00 p.m.1
         Pretrial Conference                       January 6, 2020, at 1:30 May 11, 2020, at 2:30
25                                                 p.m.                      p.m.
26   1
       The parties are to use dial-in number: 1-888-557-8511; passcode: 6208204#. Prior to the telephonic conference,
27   counsel are to thoroughly discuss the advantages of and possibilities for settlement with their respective clients, and
     each other, and be prepared to propose a date on which a Settlement Conference will be set. By no later than
     December 4, 2019, the parties shall file a joint statement confirming that they have met and conferred and setting
28   forth their proposed Settlement Conference date(s).
                                                                3
     Joint Stipulation and Request for Continuance of Certain                    Solomon Green v. Darling Ingredients Inc.
     Pretrial Deadlines; Order                                                        Case No. 1:18-CV-01423-DAD-SKO
 1     Trial                                       March 3, 2020, at 1:00 July 7, 2020, at 1:00 p.m.
                                                   p.m.
 2

 3

 4   IT IS SO ORDERED.
 5

 6
     Dated:       July 26, 2019                                       /s/   Sheila K. Oberto                   .
                                                                UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                4
     Joint Stipulation and Request for Continuance of Certain               Solomon Green v. Darling Ingredients Inc.
     Pretrial Deadlines; Order                                                   Case No. 1:18-CV-01423-DAD-SKO
